Citation Nr: 1823791	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.  

2.  Entitlement to service connection for neuropathy of the right upper extremity.   

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 2001 to July 2001 and from January 2003 to December 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his August 2014 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  The hearing was scheduled for September 2017; however, the Veteran did not attend.  As no further communication from the Veteran with regard to the hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2017).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the claims on appeal require additional development prior to appellate review.

The Veteran seeks entitlement to service connection for residuals of a right ankle sprain, which he contends was incurred during active duty service.  The Veteran's service treatment records (STRs) show that he sought treatment for right ankle pain in April 2001 after twisting his ankle on a rock while marching.  A June 2002 STR shows that the Veteran sought treatment, while in Reserve status, for chronic ankle pain due to a prior ankle sprain.  Post-service VA medical records show that the Veteran has continued to seek treatment for right ankle pain, which he contends has worsened over time.  A February 2014 x-ray of the Veteran's right ankle rendered a diagnosis of degenerative joint disease of the talonavicular and intertarsal joints.  

The Veteran also seeks entitlement to service connection for neuropathy of the right upper extremity, claimed as chronic right arm pain/tingling and possible nerve damage.  An STR from August 2003 shows that the Veteran presented for medical care with complaints of frequent right arm muscle cramping and numbness that extended from his bicep to his fingers.  He was referred to a specialist in September 2003, who determined that his symptoms were likely related to his job (sitting at a computer) and posture.  An x-ray of the Veteran's cervical spine did not show evidence of spondylosis, however, the examiner could not rule out cervical spine pathology.  Post-service VA medical records show that the Veteran has continued to report numbness and tingling in his right arm.  An August 2015 MRI of the Veteran's cervical spine showed degenerative disc disease with moderate neural foraminal stenosis at C6-C7.  A VA physician opined that this was the likely cause of the Veteran's right arm paresthesia.

To date, the Veteran has not been afforded VA examinations with respect to his claims for residuals of a right ankle sprain and neuropathy of the right upper extremity.  In light of STRs showing that the Veteran suffered an injury to his right ankle and sought treatment for pain and numbness in his right arm during service, the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of any current right ankle disability and neuropathy of the right arm.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Finally, the Veteran is also seeking entitlement to service connection for tinnitus, which he contends he incurred from being exposed to acoustic trauma while deployed to Qatar in 2003.  The Board notes that tinnitus is a disability capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the Veteran's own statement is sufficient to show that he has a current disability.  In light of a current disability of tinnitus and the Veteran's assertion that it is causally related to acoustic trauma he experienced while on active duty, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's tinnitus.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any diagnosed right ankle disability.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all currently diagnosed right ankle disabilities, to include residuals of a right ankle sprain and degenerative joint disease of the talonavicular and intertarsal joints.  Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any right ankle disability was incurred in or caused by an in-service injury, illness, or event?  

In rendering the medical opinion, the examiner must discuss whether any currently diagnosed right ankle disability is etiologically related to the right ankle sprain incurred during service in April 2001.  

NOTE: The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his neuropathy of the right upper extremity.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy of the right upper extremity was incurred in or caused by an in-service injury, illness, or event?  

In rendering the medical opinion, the examiner must discuss the Veteran's in-service reports of numbness, tingling, and cramping in his right arm.  The examiner must also attempt to reconcile the August 2015 VA physician's opinion that the Veteran's right arm paresthesia is likely caused by recently-diagnosed neural foraminal stenosis of the cervical spine. 

NOTE: The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3.  Schedule the Veteran for a VA audiological examination with an appropriate medical professional to determine the nature and etiology of his tinnitus.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was incurred in or caused by an in-service injury, illness, or event, to include exposure to acoustic trauma as described by the Veteran?  

NOTE: The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

4.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




